Citation Nr: 1617005	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to November 30, 2011, and in excess of 20 percent from November 30, 2011, to August 4, 2015.

2. Entitlement to an initial increased disability rating in excess of 20 percent for a lumbar strain and intervertebral disc syndrome (also claimed as multilevel lumbosacral) from August 5, 2015.

3. Entitlement to an initial rating in excess of 10 percent, prior to May 9, 2014; 20 percent, prior to June 15, 2015; and 40 percent, effective June 15, 2015, for radiculopathy of the left lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 1994 and October to November 1996.  He also served in the Army National Guard with a period of active duty from May 2006 to September 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for DDD of the lumbar spine and assigned a 10 percent disability rating, effective September 14, 2007.

In May 2011, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for DDD of the lumbar spine and TDIU for further development.  Such has been completed as to the schedular increased rating claim and the matter has been returned to the Board for further consideration.  Stegall v. West, 11 Vet. App. 268 (1998). However, regarding the issues of extraschedular ratings and TDIU, as set out below, additional development remains necessary.  Id.

Since the May 2011 Board remand, the initial evaluation for DDD of the lumbar spine was increased to 20 percent disabling rating by the August 2012 rating decision.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

However, in October 2015, the Seattle, Washington, RO recharacterized the disability as lumbar strain and intervertebral disc syndrome, effective August 5, 2015.  As a result, the service-connected disability of DDD of the lumbar spine, rated pursuant to Diagnostic Code 5237, was rated as lumbar strain and intervertebral disc syndrome under Diagnostic Code 5243, effective August 5, 2015, though the 20 percent rating was continued.  These changes have been reflected above and will be addressed by the Board.     

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of the Veteran's entitlement to extraschedular ratings for the service-connected low back disability and service-connected radiculopathy of the left lower extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part


FINDINGS OF FACT

1. Prior to November 30, 2011, the preponderance of the evidence does not show that the Veteran's DDD of the lumbar spine is primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his back disability.

2. From November 30, 2011, to August 4, 2015, the Veteran's DDD of the lumbar spine has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and the incapacitating episodes did not total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3. From August 5, 2015, the Veteran's lumbar strain and intervertebral disc syndrome has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and the incapacitating episodes did not total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

4. Prior to May 9, 2014, the Veteran's radiculopathy of the left lower extremity is manifested by mild symptoms, but is not shown to be manifested by symptoms analogous to moderate, or greater, radiculopathy.

5. From May 9, 2014, to June 14, 2015, the Veteran's radiculopathy of the left lower extremity has not resulted in moderately severe incomplete paralysis.

6. Effective June 15, 2015, the Veteran's radiculopathy of the left lower extremity has not resulted in complete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1. Prior to November 30, 2011, the criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. From November 30, 2011, to August 4, 2015, the criteria for an initial evaluation in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

3. From August 5, 2015, the criteria for an initial evaluation in excess of 20 percent for lumbar strain and intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

4. Prior to May 9, 2014, the criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2015).

5. From May 9, 2014, to June 14, 2015, the criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2015).

6. Effective June 15, 2015, the criteria for an initial disability rating in excess of 40 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A.     § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claims arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in February 2008, November 2011 and August 2015.

As such, the Board finds there has been substantial compliance with its May 2011 remand directives, namely to schedule a new VA examination.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to the claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his lumbar spine disabilities.  As such, the claim requires consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Low back disability

The Veteran's service-connected lumbosacral strain currently is evaluated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

As stated above, the Veteran's DDD of the lumbar spine is rated at 10 percent prior to November 30, 2011, and 20 percent thereafter until August 4, 2015, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  The issue was then    recharacterized and continued as lumbar strain and intervertebral disc syndrome, under Diagnostic Code 5243.  The Board will consider both disabilities in this decision and all periods of appeal.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.      § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

According to the evidence of record, in October 2007, the Veteran reported to a VA physician that he experienced low back pain without radiation.  A physical examination revealed the Veteran's spine was normal anatomically with mild tenderness on palpation.  

An MRI of the lumbar spine taken in October 2007 revealed moderate left foraminal stenosis with potential irritation of the exiting left L4 nerve root at the L4-L5 level.  At the L3-L4 level, there was mild spinal canal stenosis without compromise of the exiting nerve roots.  Degenerative changes were seen at the L5-S1 level without compromise of the exiting nerve roots or spinal canal.  

The Veteran continued to report low back pain and in February 2008 underwent a VA examination of his lumbar spine.  He reported that the pain in his low back was an 8 or 9 on a scale of 10 for severity.  He stated it was located on his tailbone and radiated up into the upper lower back.  He described the pain in his tailbone as if it was on fire most of the time.  He stated the pain was throbbing and at times radiated down the posterior right leg and stopped at the distal thigh above the knee but did not pass the knee.  He experienced pain in his low back when performing house chores and when walking or standing on the feet for long periods of time.  During a flare-up there was mild limitation of motion or function.  He denied associated features except for weakness.  He denied the use of assistive devices and stated he can walk about 100 yards but has discomfort.  He denied a history of surgery and denied incapacitation over the last twelve months.  Functionally he reported he was able to complete his activities of daily living and to drive but had discomfort in his low back with these activities.  He had pain putting on his shoes, pulling on pant, or sitting in a chair for an extended period of time.  

A physical examination revealed forward flexion of 90 degrees with pain and vary cautious slow movement throughout.  There was pain at 40 degrees.  Extension was at 25 degrees with pain.  There was a mild decrease in range of motion after repetitive use of the back.  The decrease in range of motion lasted for several seconds.  He was able to continue on after rest.  He is able to dress himself and drove to the examination.  Overall, he appeared to have low back discomfort.  The VA examiner also noted November 2007 magnetic resonance image (MRI) results which revealed normal vertebral body height, alignment, mineralization, and disc spaces, as well as sharply defined sacroiliac joints.

A May 2009 record contains updated MRI results which revealed degenerative changes including L5-S1 posterior disc protrusion, which appears to abut the S1 nerve roots, and L4-5 left central posterior disc protrusion with contact of the left L5 nerve root.  In an April 2009 discharge record from the Veteran's hospitalization for his service-connected PTSD, it was noted that a physical examination revealed a moderate to severe decreased range of motion with flexion at the waist and a moderate decreased range of motion with lateral bending at the waist towards the right and the left.

Pursuant to the May 2011 Board remand, the Veteran was afforded a VA examination of the lumbar spine on November 30, 2011.  He reported his back was worse and he has had difficulty walking long distances and tying his shoes.  There was no history of hospitalization or surgery, spine trauma, or spine neoplasm.  He reported moderate flare-ups every one to two months lasting hours.  He stated that standing and walking for prolonged period made it worse.  He treated his symptoms with rest and medication.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, or nocturia.  The Veteran did have mild fecal incontinence, numbness, and leg/foot weakness but this was unrelated to the low back disability.  The Veteran had symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain which was described as moderate, constant, and daily with radiation down to the left leg.  There were no incapacitating episodes of spine disease.  He used a brace and was able to walk a quarter of a mile.  

A physical examination revealed the Veteran's posture and head position were normal and symmetrical in appearance.  The Veteran's gait was abnormal as he walked slowly.  There was no evidence of ankylosis.  The range of motion testing showed flexion at 60 degrees and extension at 20 degrees with pain.  There was objective evidence of pain following repetitive motion but without additional limitations after three repetition of range of motion.  

The sensory examination showed the right lower extremity was normal in vibration, position sense, pain or pinprick, and light touch.  There was also no dysesthesias.  Regarding the left lower extremity however, there was decreased pain or pinprick, and light touch.  

The examination report noted that an MRI taken in March 2010 showed stable and normal appearing osseous vertebral body height and alignment and no evidence for fracture, subluxation, or other gross body abnormalities.  

The Veteran stated he was currently not employed but not retired.  He stated he was unemployed for less than one year due to his inability to carry out his work as a lab assistant and as his employer had liability issues.  The VA examiner determined that the Veteran's low back pain resulted in problems with lifting and carrying.  However, the Veteran could be employed in a sedentary job.  There was no evidence of ankylosis or incapacitating episodes in the past twelve months.  Despite the Veteran's decreased range of motion and numbness of the lateral side of the left leg, he could do sedentary work where he could sit for six to eight hours and stand/walk for two to eight hours.  He should be restricting from carrying 20 pounds occasionally and 10 pounds frequently.  He also should avoid frequent bending, twisting, crouching, and stooping.  

According to a June 2014 VA examination of the lumbar spine, the Veteran was diagnosed with lumbosacral strain and reported constant throbbing back pain.  He stated the pain radiated to the left leg and has experienced numbness, tingling, and pins/needle sensation in the left leg. The Veteran reported flare-ups which occurred two to three times a day and last 15 minutes.  He stated he has to stop his activity and rest when flare-ups occurred.  He had difficulty standing when flare-ups occurred.  

Range of motion testing revealed forward flexion at 70 degrees with pain at 60 degrees and extension at 20 degrees with pain at 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  He did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing but did have functional loss and/or functional impairment with pain on movement.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  

There was no evidence of ankylosis of the spine and no other neurologic abnormalities or findings related to the thoracolumbar spine condition such as bowel or bladder problems.  

The Veteran had IVDS but without any incapacitating episodes over the past 12 months due to IVDS. 

Imaging studies conducted in May 2014 revealed the Veteran's intervertebral disc space was well defined at L5-S1.

The Veteran was currently unemployed but has worked in various occupations as a patient assistant.  He was unable to perform work involving physical labor and stated he had been denied employment due to his back disability with radiculopathy.  He was unable to stand or walk for prolonged periods of time and unable to perform work requiring heavy lifting, repetitive bending, and twisting.  

The Veteran was also afforded an examination of the peripheral nerves where he reported worsening symptoms of his left lower extremity radiculopathy.  He reported pain, numbness, and pins/needles/foot asleep sensation.  The symptoms were worse with prolonged standing.  The Veteran's symptoms included moderate constant pain, moderate paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  There were no symptoms in the right lower extremity. 

The VA examiner determined the Veteran had moderate incomplete paralysis in the left lower extremity but the right side was normal.  The functioning of the left lower extremity was not so diminished that amputation with prosthesis would equally serve the Veteran. 

Finally, in August 2015, the Veteran underwent another VA examination for the lumbar spine where upon examination, the Veteran was diagnosed with lumbosacral strain.  He reported flare-ups occurred every two to three days and lasted six to eight hours.  He stated he had to rest and stop physical activities.  He alternated from lying down, sitting, and standing positions.  The Veteran did not report having functional loss or functional impairment of the thoracolumbar spine.  

The range of motion testing revealed forward flexion at 70 degrees and extension at 20 degrees.  The range of motion did not contribute to functional loss.  There was evidence of pain which caused functional loss and pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion after three repetitions.  The Veteran had pain that significantly limited functional ability with repeated use over a period of time.  He did not have guarding or muscle spasms of the thoracolumbar spine.  The Veteran walked with a limp and was unable to walk on toes or his heels.  

There was no evidence of ankylosis or other neurologic abnormalities or findings related to the thoracolumbar spine condition such as bowel or bladder problems.  

The Veteran did have IVDS without episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.  The Veteran required the use of a brace constantly.  

The VA examiner determined that imaging studies showed no evidence of arthritis.

Regarding the Veteran's ability to work, the VA examiner stated he was unable to perform work requiring prolonged standing/walking/repetitive lifting/bending/and twisting.

Based on the evidence of record, prior to November 30, 2011, an increased rating in excess of 10 percent for the Veteran's lumbar spine disability cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine.  At no time during this time period has the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees--criteria that are required for an assignment of a 20 percent rating under the General Rating Formula.  In fact, report of the February 2008 VA examination shows the Veteran had forward flexion to at least 90 degrees.  The examination further showed no ankylosis of the lumbar spine.  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted under the IVDS criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected DDD of the lumbar spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, spasm, numbness, weakness and stiffness as a result of his spine condition, and further acknowledges objective evidence of pain following range of motion exercises and repetitive movement.  However, the effect of the pain in his lumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's lumbar spine disorder is not warranted. 

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with disability which are non-medical in nature; however, he is not competent to testify as to the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  As such, entitlement to a disability rating in excess of 10 percent prior to November 30, 2011, for DDD of the lumbar spine must be denied.

Regarding the Veteran's 20 percent rating for the low back disability from November 30, 2011, to the present, the Board notes that while it has been recharacterized from DDD of the lumbar spine, under Diagnostic Code 5237, to lumbar strain and IVDS, under Diagnostic Code 5243, the 20 percent had remained consistent through these changes, and therefore all applicable diagnostic codes will be considered in the below analysis.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted.  As previously noted, a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Board finds the comprehensive evidence of record does not reflect a range of motion indicative of a 40 percent disability rating. 

As stated above, at the November 2011 VA examination, flexion was at 60 degrees. The June 2014 and August 2015 VA examinations reflects flexion at 70 degrees. These measurements of the range of motion does not approach a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof. Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran's low back disability is manifested by some functional limitation due to pain on motion.  The VA examination reports include the Veteran's report of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under Diagnostic Code 5261 and a 30 percent disability rating under Diagnostic Code 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively.).  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine for the entire period of appeal.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  

Moreover, the Veteran's claim for radiculopathy of the right lower extremity was denied by the RO in July 2014.  The objective evidence does not show that he experiences any neurological symptomatology in his right lower extremity due to his service-connected low back disability.  Although the Veteran reported pain in his right lower extremity, all VA examinations could not confirm a diagnosis for radiculopathy of the right lower extremity.  Specifically, the June 2014 VA examiner determined the sciatic nerve of the right side was normal.  Therefore, a separate rating is not warranted for neurological impairment, namely radiculopathy of the right lower extremity, as no such impairment is shown.

However, the Veteran has already been service connected for radiculopathy of the left lower extremity at 10 percent disabling, effective September 14, 2007; 20 percent, effective May 9, 2014; and 40 percent, effective June 15, 2015, and this will be discussed below.

Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected low back disability other than the already service-connected radiculopathy of the left lower extremity for which separate ratings are warranted and currently in effect and will be discussed below.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board, therefore, finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that staged evaluations are warranted.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his low back disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his low back symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported symptoms.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating a back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the extent of the low back impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent prior to November 30, 2011, and in excess of 20 percent from November 30, 2011, to August 4, 2015, for the Veteran's service-connected DDD of the lumbar spine, and in excess of 20 percent for lumbar strain and intervertebral disc syndrome (also claimed as multilevel lumbosacral) from August 5, 2015.  Accordingly, the appeal is denied.

Radiculopathy of the left lower extremity 

Ratings for the Veteran's service-connected radiculopathy of the left lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine are currently staged: 10 percent, effective September 14, 2007; 20 percent, effective May 9, 2014; and 40 percent, effective June 15, 2015.  Each period is discussed in turn below.  In addition, the Veteran's claim for entitlement to service connection for radiculopathy of the right lower extremity was denied in July 2014. 

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Prior to May 9, 2014

Prior to May 9, 2014, a separate 10 percent rating was in effect for radiculopathy of the left lower extremity.  According to a July 2014 rating decision, the Veteran's 10 percent rating was effective September 14, 2007, the date of claim.  Upon careful review of the record, the Board finds a separate 10 percent disability rating, but no higher, is appropriate prior to May 9, 2014, as the Veteran's radiculopathy of the left lower extremity was at least mild in nature. 

At the November 2011 VA examination, the Veteran reported pain in his low back radiated into the left leg.  The sciatic nerve was affected by the Veteran's low back disability where the pain or pinprick and light touch were decreased on the lateral side of the left leg below the knee all the way down to the toes.  

Various VA treatment records during this time indicate the Veteran has reported symptoms of pain and numbness in his left lower extremity.

Based on the evidence, including the Veteran's statements, the Board finds that the evidence reflects that the Veteran's radiculopathy manifests as no worse than mild in the left lower extremity.  It is not shown that the radiculopathy related to the Veteran's service-connected low back disability was manifested by moderate symptoms, or greater.  

Prior to June 15, 2015

Prior to June 15, 2015, the Veteran was in receipt of a separate 20 percent disability rating for radiculopathy of the left lower extremity.  The 20 percent rating is effective May 9, 2014, the date the Veteran's representative submitted a claim for entitlement to an effective date prior to December 29, 2010 for a grant of service connection for radiculopathy of the left lower extremity.

According to the June 2014 VA examination the Veteran's radiculopathy was on the left lower extremity and with moderate constant pain.  There was also moderate paresthesias and/or dysesthesias and severe numbness on the left lower extremity.  The nerve roots involved was the L4/L5/S1/S2/S3 nerve root on the left side.

Ultimately, the Board finds that the preponderance of the evidence is against the Veteran's claim for ratings in excess of 20 percent for radiculopathy of the left lower extremity. 

Effective June 15, 2015

Effective June 15, 2015, the Veteran was assigned a 40 percent disability rating for radiculopathy of the left lower extremity.  The effective date is the date of the Veteran's claim for an increased evaluation.

In August 2015, the VA examination for radiculopathy showed the Veteran had moderate intermittent pain in the left lower extremity with involvement of the L4/L5/S1/S2/S3 nerve roots on the left side.  

The Veteran was also afforded a hip and thigh examination regarding his radiculopathy in August 2015.  The Veteran reported pain in his left hip usually associated with his back pain.  The pain was described as an achy, throbbing sensation.  It did not radiate into the legs and he denied numbness and tingling.  The pain was worse with prolonged sitting/standing/walking, lifting, and household chores.  The Veteran stated there was an increase in pain every three to four hours lasting thirty to forty minutes.  Testing showed decreased range of motion.

Therefore, upon careful review of the record, the Board finds that the separate 40 percent rating for the radiculopathy of the left lower extremity is appropriate as of June 15, 2015.      

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence, relative to whether the schedular rating criteria are met, which requires an assessment of the degree of nerve impairment, consists of the evidence prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's radiculopathy of the left lower extremity is appropriate.  The evidence preponderates against a finding that increased ratings are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial disability rating in excess of 10 percent for DDD of the lumbar spine prior to November 30, 2011, is denied.  

An initial disability rating in excess of 20 percent for DDD of the lumbar spine from November 30, 2011, to August 4, 2015, is denied.

An initial disability rating in excess of 20 percent for lumbar strain and intervertebral disc syndrome (also claimed as multilevel lumbosacral) from August 5, 2015, is denied.

An initial disability rating in excess of 10 percent prior to May 9, 2014, for radiculopathy of the left lower extremity is denied.

An initial disability rating in excess of 20 percent prior to June 15, 2015, for radiculopathy of the left lower extremity is denied.

An initial disability rating in excess of 40 percent as of June 15, 2015, for radiculopathy of the left lower extremity is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Regarding the extraschedular consideration of the initial increased rating claims discussed above, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service connected for posttraumatic stress disorder, lumbar strain and intervertebral disc syndrome, and radiculopathy of the left lower extremity.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the AOJ can determine if referral for an extraschedular evaluation is warranted. 

With respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending development for extraschedular consideration.  The TDIU claim cannot be reviewed while the pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

 Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


